DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I – Fig. 1-6 in the reply filed on 6/22/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden that would prevent examination of all pending claims as the Examiner has not identified different fields of search that the species belong to or has otherwise provided support for any assertion that the search would be burdensome.  Applicant concludes rather “the Examiner’s bald assertion that “the species are independent or distinct because they are mutually exclusive alternatives to each other for detecting a focal point for focusing lens” is not supported by the record”.  This is not found persuasive because MPEP 808.02 states that a different field of search creates a burden.  Under that section “different search queries” is listed as examples of a manner of searching that would not likely to result in finding art pertinent to both inventions.  The Examiner clearly explained that as the claimed species have mutually exclusive components for performing similar focusing operations a search for these components would require different search queries that would not likely return results for the other species (i.e. because those components are not in the other species).  This clearly creates a burden of search as discussed in MPEP 808.02.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/22/2022.
This application is in condition for allowance except for the presence of claim 3-6 directed to an invention non-elected with traverse in the reply filed on 6/22/2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 the closest available prior art (US2017/0320165A1 to Hyakumura) discloses a variable focal length lens apparatus comprising: a variable focal length lens (106); a light source (200) which emits detection light at an object via the variable focal length lens (Fig. 1 and paragraph 84); an photodetector (400) which receives the detection light that is reflected by the object, and which outputs a light detection signal (paragraph 93 and 97); a signal processor (500) which receives the output light detection signal for focusing (paragraph 97); an illuminator (100) and an image sensor which captures an image of the object (paragraph 73-74).
However, the prior art does not teach or fairly suggest the variable focal length lens as discussed above comprising a variable focal length lens in which a focusing position periodically changes in response to an input drive signal; a signal processor which receives the output light detection signal and which, based on the received light detection signal, outputs a light emission signal that is synchronized to a focusing time point where the detection light is focused on a surface of the object; an illuminator which receives the output light emission signal and which provides pulse illumination to the object with illuminating light, based on the light emission signal; and an image sensor which captures an image of the object through the variable focal length lens.
Claim 2 is allowable for at least the reason that it depends from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Cancellation of withdrawn claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

August 24, 2022